Citation Nr: 1430622	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-08 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected status post anterior cruciate ligament (ACL) tear and arthroscopic repair of the right knee.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from April 2004 to October 2004.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal form a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville Kentucky.

In August 2011, the Veteran presented testimony at a hearing before the undersigned Acting Veterans Law Judge at the RO.

In December 2011, the Board recharacterized the Veteran's claim to encompass separate claims for service connection for a thoracolumbar spine disability and cervical spine disability.  While the Board granted entitlement to service connection for a thoracolumbar spine disability, the Board remanded the claim for service connection or a cervical spine disability to the RO, via the Appeals Management Center (AMC) in Washington, DC for additional development.  

The case has since returned to the Board for the purpose of appellate disposition.  For the following reasons, the RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated through April 2012, which have been reviewed by the AMC and Board with respect to the current appeal.  


FINDING OF FACT

A cervical spine disability due to disease or injury is not shown by the record.



CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by service, and is not secondary to the service-connected status post ACL tear and arthroscopic repair of the right knee. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

 Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

 The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an August 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that she would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated her status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of her claim, in the August 2008 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained all of the identified post-service VA and private treatment records. 

Pursuant to the Board's December 2011 remand, the Veteran was also provided with a VA examination in January 2012 as to the nature and etiology of the claimed cervical spine disability.  Because the examiner reviewed the claims file, interviewed and examined the Veteran, and provided an opinion with a supportive rationale, the Board finds that the examination is adequate.

In addition, for these reasons, the RO is found to have substantially complied with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall, 11 Vet. App. at 268 where Board's remand instructions were substantially complied with).

Finally, the Veteran was afforded a Board hearing in August 2011.  During the hearing, the Acting Veterans Law Judge clarified the issues on appeal and clarified factual issue that would assist in evaluation of the case. There was also a discussion on whether there was any other pertinent outstanding evidence that may be beneficial to the Veteran's claim. The actions of the Acting Veterans Law Judge are in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).


For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The remaining claim on appeal is thus ready to be considered on the merits.

II.  Analysis

The Veteran contends that she is entitled to service connection for a cervical spine disability, as she believes that this disability was incurred in service or is related to her service-connected right knee disability.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes arthritis. See 38 C.F.R. § 3.309(a).  However, as discussed below in greater detail, since the appellant does not have arthritis or an enumerated chronic disease, 38 C.F.R. § 3.303(b) is not applicable.

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease. 38 C.F.R. § 3.310(b).

The Veteran's service treatment records do not indicate any complaint, finding, or diagnosis with respect to the cervical spine or neck.  While she fell and twisted her right knee, the record is negative for a cervical complaint or diagnosis.  The August 2004 separation examination was negative for complaints, treatment, or diagnosis of a cervical spine condition.  

Following discharge from service, the Veteran sought chiropractic treatment at Kentucky Chiropractic.  On a consultation history report dated in January 2008, the Veteran endorsed neck problems in that it occasionally popped out.  She also endorsed low back pain.  

On VA examination in October 2008, the Veteran reported that she injured her right knee and her back at the same time.  She indicated that she experienced pain in the lumbosacral area bilaterally.  She indicated that she received chiropractic treatment, and that this treatment had improved her neck and lumbar spine range of motion.  Examination of the cervical sacrospinalis revealed no evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Inspection of the spine revealed scoliosis and mild thoracic spine dextroscoliosis.  A neurological examination of the upper extremities yielded normal findings.  Range of motion of the cervical spine was full with no evidence of pain on motion.  After complete physical examination, the examiner diagnosed a thoracolumbar spine condition.  

In a July 2009 statement, the Veteran's treating chiropractor indicated that he had been treating the Veteran for a little over 1 year.  He noted that her initial intake was for low back and hip pain.  He also noted that the Veteran's gait was assessed in related to her ACL tear, and it was determined that the tear was a contributing factor to her low back pain and sciatica.  He opined that the Veteran's back pain and resultant sciatica was a direct result of her military service injury of a right ACL tear.  

On VA treatment in December 2009, the treating physician noted an assessment of back pain likely due to muscular strain.  There was significant muscle spasm on examination but no concerning neurologic findings.  

In a February 2010 statement, another treating chiroprator expressed his belief that the Veteran's scoliosis was acquired and stemmed from her altered gait that resulted after her right knee surgery.  He expressed that the ongoing trouble with the Veteran's gait was a factor in her thoracolumbar spine condition. 

On VA examination in February 2010, the Veteran reported that her back pain began in 2007.  She described her pain as located across the lumbar region from right to left below the waistline, radiating to the buttocks.  Her gait was noted to be normal.  An x-ray of the lumbar spine revealed mild convex left scoliosis of the lumbar spine and minimal degenerative changes.  A diagnosis of chronic lumbosacral strain/sprain was assigned.  

Treatment records dated in 2010 and 2011 from Total Care Chiropractic reflect that the Veteran complained of signs and symptoms in the bilateral cervical regional and lumbosacral region.  She endorsed neck and shoulder pain.  The chiropractor noted that the cervical area had taut and tender fibers and mild to moderate hypertonicity.  During the course of treatment, biomechanical alterations were observed at the cervical spine vertebrae.  Diagnoses of sciatica and lumbosacral neuritis were indicated.  

An August 2011 statement from the Veteran's treating chiropractor at Total Care Chiropractic reflects diagnoses of sciatica and lumbago, which he found to be a by-product of her knee injury in service.  

During the Veteran's August 2011 Board hearing, she testified that she had experienced back problems stemming from the ACL tear in service.  She noted that she had a significantly altered gait after the knee injury.  

On VA examination in January 2012, the Veteran reported that her neck did not begin giving her problems until after her right knee surgery in May 2005.  She stated that her necked popped, which she did not think was normal; however, the examiner commented that this condition was normal.  She stated that the neck was painful on occasion, typically during cold weather.  She had been treated by a chiropractor since 2008, though the examiner noted that a records review indicated that this treatment was generally for a low back condition.

After physical examination, including inspection of the spine, range of motion testing, and neurologic testing, the examiner indicated that there was no pathology of the cervical spine or neck, and thus no diagnosis of any condition at that time.  

Thus, the examiner concluded that the claimed condition was less likely than not related to service or service-connected disability.  Again, she noted that the was no pathology of the cervical spine/neck, and she indicated that her review of the evidence of record revealed that she had not been treated for this condition in service, and that her chiropractic treatment after service was largely related to her low back complaints.  She noted that the Veteran did not complain of neck pain on prior VA examination in 2008 and 2010.  In addition, she indicated that the Veteran's complaints of symptoms such as neck popping were within the realm of normal, and she determined that her gait was not altered.  She also noted that the Veteran's reported history had changed, in that she previously complained of problems related to her fall in service, and then indicated that the neck condition started after the alleged incident was fixed and surgically repaired.  Given all of these facts, she found the probability of any cervical spine/neck condition "vanishingly small," to the point that it did not exist other than as a disability claim.  

Here, the VA examiner was unable to diagnose a cervical spine disability. The Veteran's post-service private and VA treatment records likewise do not provide a specific diagnosis related to the Veteran's alleged neck pain.

In order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty. Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  The mere fact of a veteran reporting of symptoms, such as pain does not necessarily warrant a finding that she has met the disability due to disease or injury requirement. Rather, an underlying disease or injury is required. Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001).  In this case, an underlying disease or injury associated with the Veteran's claimed cervical spine disability and neck pain and symptoms has not been shown. Rather, it has been established that there is no underlying pathology.

The Board acknowledges the chiropractor's assessments of cervical spine symptoms; however, these records do not identified a diagnosis specific to the cervical spine or neck. The VA examiner also had a review of the Veteran's treatment records, and still concluded that there was no pathology for the Veteran's neck complaints. Accordingly, despite the notations regarding cervical spine signs and symptoms, the Board finds that the weight of the evidence is against a finding of diagnosis (disease or injury) of a cervical spine disability.

Finally, the Board has also considered the Veteran's statements to the effect that she has a cervical spine disability that is related to her military service. 

As a lay person, the Veteran is competent to report on that which she has personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the record is devoid of any evidence showing a current disability, and she has not provided any lay evidence that would suggest the existence of a disability. Rather, she has only indicated that a chiropractor had treated her for her complaints of neck symptoms and pain. The Veteran has not been shown to possess the medical training or credentials to render a diagnosis of the cervical spine corresponding to pain symptoms, as the rendering of a chronic spine diagnosis is a complex matter that is the province of medical professionals.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110. See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent evidence indicates that the Veteran does not have the disability due to disease or injury for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a cervical spine disability, to include as secondary to the service-connected status post ACL tear and arthroscopic repair of the right knee. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected status post ACL and arthroscopic repair of the right knee, is denied.  




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


